DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities: Fig. 31, “mid-sigittal plane” should read --mid-sagittal plane--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is objected to because “DEVICE AND METHOD FOR RECOGNIZING FREE WEIGHT TRAINING MOTION AND METHOD THEREOF” should read --DEVICE AND METHOD FOR RECOGNIZING FREE WEIGHT TRAINING MOTION--. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
p. 2, line 17, “sensor portion” should read --sensor unit--;
p. 10, line 4, “attached the” should read --attached to the--;
p. 10, line 5, it is not understood what is meant by “of the user on exercise”;
p. 10, line 8, “difference piece” should read --different piece--;
p. 10, line 27, “FGB” should read --FBG--;
p. 11, line 1, “IMU” should read --inertial measurement unit (IMU)--;
p. 11, line 2, “FGB” should read --FBG--;
p. 27, line 25, “on which the user is doing” should read --on which the user is doing exercise--;
p. 30, line 22, “waist circumstance” should read --waist circumference--;
p. 30, line 23, “if the measurement” should read --if the WHR measurement--;
p. 30, line 24, “waist circumstance” should read --waist circumference--;
p. 30, line 25, “hip circumstance” should read --hip circumference--;
p. 31, line 1, “height” should read --weight--;
p. 31, line 10, “let” should read --leg--; 
p. 44, line 18, “repeated” should read  --repeatedly--; and
p. 45, line 5, “on which the user is doing” should read --on which the user is doing exercise--.
Appropriate correction is required.
The use of the terms “Kinect”, “Bluetooth”, “ZigBee”, and “Wi-Fi”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1-2 are objected to because of the following informalities: claim 1, p. 56, line 14, “measured state of piece of exercise equipment” should read --measured state of the piece of exercise equipment--; and claim 2, p. 56, line 25, “sensor portion” should read --sensor unit--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “identifies the kind and weight of the piece of exercise equipment corresponding to the unique identifier, based on at least one of the unique identifier attached to the piece of exercise equipment in the obtained image information and a unique identifier recognized from the piece of exercise equipment included in the measured state of the piece of exercise equipment” (emphasis added) at p. 57, lines 24-27. This limitation is vague and ambiguous because it is unclear how many unique identifiers exist (one, two, or three) and how they are used to identify the kind and weight. Accordingly, claim 3 has an indefinite scope. For examination purposes, as suggested by the specification at p. 34, lines 10-15, this limitation will be interpreted as referring to two identifiers (one in the image information and one recognized from the exercise equipment), with at least one of the two used to identify the kind and weight. Examiner recommends revising claim 3 to omit the “corresponding to the unique identifier” language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of identifying a free weight training motion, comparing standard posture information with certain user exercise data, and generating feedback information.
Claim 1 recites the limitations of a device for recognizing a free weight training motion, comprising: … a controller … identifying the free weight training motion being done by the user using the piece of exercise equipment, based on the identified joint motion information, exercise type and repeat count, the identified kind and weight of the piece of exercise equipment, and the identified foot position and per-foot section pressure distribution, comparing standard posture information according to exercise types pre-configured per piece of exercise equipment, previously stored in a storage unit, with the identified user body information, joint motion information, weight of the piece of exercise equipment according to the exercise type and repeat count, and foot position and per-foot section pressure distribution, and generating feedback information related to the user’s free weight training motion according to a result of the comparison. As drafted, these limitations are steps that, under their broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of generic computer components. That is, other than reciting “a device”, “a controller”, and “a storage unit”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “device”, “controller”, and “storage unit” language, the claim encompasses a coach or trainer manually recognizing the user’s weight training motion, comparing the user’s exercise form with a standard posture, and developing appropriate feedback. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a depth camera obtaining image information for measuring a user’s body information before exercise and obtaining image information including a unique identifier attached to a piece of exercise equipment and motion of each joint of the user and a variation in body surface due to a motion of the body of the user doing exercise using the piece of exercise equipment”; “a sensor unit measuring a state of the piece of exercise equipment and recognizing the user”; and “a controller identifying motion information of a joint, on which the user is doing exercise using the piece of exercise equipment, type and repeat count of exercise, the user’s body information, kind and weight of the piece of exercise equipment, and foot position and per-foot section pressure distribution, over time, upon exercise, based on the obtained image information and the measured state of piece of exercise equipment”, and “previously stored in a storage unit”. The depth camera, sensor unit, controller, and storage unit are recited at a high level of generality and merely automate the obtaining, identifying, comparing, and generating steps, thus serving as generic computer components and generic sensors to perform the abstract idea. The camera, sensor, controller, and storage are claimed generically, are operating in their ordinary capacities, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computer components and generic sensors. Furthermore, the obtaining, measuring, recognizing, and first identifying steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering to collect inputs for the weight training motion identification, standard posture comparison, and feedback generation. Storage of the posture information in a storage unit is also insignificant extra-solution activity because it is an insignificant application (comparison with standard posture information stored in a storage unit) or mere selection of a particular data source or type of data (standard posture information stored in a storage unit) to be manipulated. Finally, the storage limitation does no more than generally link the judicial exception to a particular technological environment or field of use (devices for comparing with standard posture information stored in a storage unit). These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a camera, sensor, controller, and storage amount to no more than mere instructions to apply the exception using generic computer components and generic sensors. Mere instructions to apply an exception using generic computer components and/or generic sensors cannot provide an inventive concept. The specification also states that “[t]he depth camera 100 may be a Kinect camera” (p. 10, line 18), but the use of a depth camera—including a Kinect—for tracking information such as posture has been recognized in the art as well-understood, routine, and conventional. (See Freeman et al. (US 20140188669 A1) at [0045]; see also MPEP §§ 2106.05(d)(I)(2)(c), 2106.07(a)(III)(C)) As further discussed above with respect to integration of the abstract idea into a practical application, the obtaining, measuring, recognizing, and first identifying steps, as well as the storage of the posture information in a storage unit, are simply insignificant extra-solution activity, while the storage limitation does no more than generally link the judicial exception to a particular technological environment or field of use. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claim 2 recites the limitations wherein the sensor [unit] includes: an ultrasonic sensor measuring a motion range of section in which the piece of exercise equipment is repeatedly moved; an radio frequency identification (RFID) reader recognizing the unique identifier attached to the piece of exercise equipment; a hall sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment; a magnetic sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment; a pressure plate measuring the user’s body motion and foot pressure per exercise section for the motion of each joint, over time, for the user doing exercise using the piece of exercise equipment; a face recognition sensor recognizing the user doing exercise using the piece of exercise equipment; a fingerprint recognition sensor recognizing the user doing exercise using the piece of exercise equipment; and an iris recognition sensor recognizing the user doing exercise using the piece of exercise equipment. The ultrasonic sensor, RFID reader, hall sensor, magnetic sensor, pressure plate, face recognition sensor, fingerprint recognition sensor, and iris recognition sensor are recited at a high level of generality and merely automate the measuring and recognizing steps for the sensor unit recited in claim 1, thus serving as generic sensors to perform claim 1’s abstract idea. All the sensors are claimed generically, are operating in their ordinary capacities, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic sensors.
Furthermore, these additional elements are simply insignificant extra-solution activity—both pre-solution data gathering as well as an insignificant application (measuring a state of the piece of exercise equipment and recognizing the user using particular sensors) or mere selection of a particular data source or type of data (a state of the piece of exercise equipment and the user identity that are measured and recognized, respectively, by particular sensors) to be manipulated. These additional elements also do no more than generally link the judicial exception to a particular technological environment or field of use (devices for recognizing a free weight training motion where a state of the piece of exercise equipment and the user identity that are measured and recognized, respectively, by particular sensors). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application.
The insignificant extra-solution activity and general linking to a particular technological environment or field of use discussed above do not provide an inventive concept. Accordingly, claim 2 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 2 is thus not patent eligible.
Claim 3 recites the limitations wherein the controller identifies the type and repeat count of exercise being done by the user using the piece of exercise equipment, based on at least one of the motion of each joint of the user in the obtained image information and the motion range of section, in which the piece of exercise equipment is repeatedly moved, the motion range of section being included in the measured state of the piece of exercise equipment, identifies the kind and weight of the piece of exercise equipment corresponding to the unique identifier, based on at least one of the unique identifier attached to the piece of exercise equipment in the obtained image information and a unique identifier recognized from the piece of exercise equipment included in the measured state of the piece of exercise equipment, and identifies at least one of the foot position and per-foot section pressure distribution, over time, upon exercise, based on the per-exercise section foot pressure for the motion of the body and each joint, over time, included in the measured state of the piece of exercise equipment. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (identifying the exercise type and repeat count, equipment kind and weight, and foot position or pressure distribution based on particular data in the obtained image and/or measured equipment state) or mere selection of a particular data source or type of data (particular data in the obtained image and/or measured equipment state) to be manipulated. Furthermore, these additional elements also do no more than generally link the judicial exception to a particular technological environment or field of use (devices for identifying the exercise type and repeat count, equipment kind and weight, and foot position or pressure distribution based on particular data in the obtained image and/or measured equipment state). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claim 3 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 3 is thus not patent eligible.
Claim 4, which is directed to a method, is identical in substance to claims 1 and 3, but also recites the limitation providing, by the controller, the generated feedback information to the user. This additional element is simply insignificant extra-solution activity—i.e., post-solution reporting. This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also does not provide an inventive concept. Accordingly, claim 4 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 4 is thus not patent eligible.
Claim 5 recites the limitations wherein the feedback information includes at least one of optimal exercise course information customized to the user, information as to whether the user’s exercise goal is achieved, a dynamical element of each joint according to the user’s exercise goal, information for partial strengthening exercise, information for reeducation of an exercise technique, comparison image information for the standard posture information and the captured motion of the user’s body and each joint or foot position, a result of user recognition, and the user’s body information. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (generating and providing enumerated types of feedback information) or mere selection of a particular data source or type of data (enumerated types of feedback information) to be manipulated. Furthermore, these additional elements also do no more than generally link the judicial exception to a particular technological environment or field of use (devices for generating and providing enumerated types of feedback information). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claim 5 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 5 is thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US 20170368413 A1) in view of Rosenberg (US 20070135264 A1).
Shavit discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—a device for recognizing a free weight training motion, (Figs. 1, 18; [0055] (“The Computing Device Enhanced Training Environment system 100 may further includes training equipment 160 enabling a user 160 to perform an exercise routine. In an embodiment, the training equipment 190 may be a physical exercise device such as … Weights, … and the like.” (emphasis added)))
a depth camera ([0327] (“Everywhere in this disclosure when referring to camera or optical sensors these sensors may be optical sensors, such as 2D or 3D cameras, or other types of capture devices. Some examples are provided in US Patent 9011293 B2. Capture devices may include a depth camera, a video camera, stereo cameras, and/or other suitable capture devices.” (emphasis added)))
obtaining image information for measuring a user’s body information before exercise ([0402] (“In an embodiment, a full and/or detailed 3D model of the subject/s can be attained at a certain previous time and known conditions. For example, as part of building a tmining [sic] program a full initiated body mapping can take place. In this body mapping dedicated 3D sensors and 3D mapping techniques known in the art can be used. During the initiated mapping the subjects/s can be prompted or asked to take certain postures and or locations to assist the mapping. Other sensors and measurements can be taken and also assist the 3D mapping such as measurements of weight, height, body fat percentage, circumference measurements of body parts (such as hips, bust, waist . . . ), and alike.”)) and 
obtaining image information including a unique identifier attached to a piece of exercise equipment ([0223]–[0224] (“Another example method is to identify and count repeated patterns. For example 1360 is a pattern existing on every weight. The system can identify them and count how many times they repeat for example from the edge. … A possible solution to this issue is having a camera on each side of the selector pin (top and bottom for example), and thus when one side does not see the repeated pattern 1360, the other side can see it or be set to look for a different pattern. Yet another example method can be to identify the unique pattern 1380. This pattern can be for example the value of the weight represented by this specific location in the weight stack. For example the system can use the identified pattern to pull the relative location from a table matching between pattern seen in a certain predefined location in the image and the relative location or resistance. In another example the system can use text recognition algorithms such as OCR algorithms to identify the actual resistance written on the weights which may be the pattern 1380.” (emphasis added))) and 
motion of each joint of the user and a variation in body surface due to a motion of the body of the user doing exercise using the piece of exercise equipment; ([0881] (“Such techniques may include comparing the user movement inputted to the system using 2D and/or 3D camera, motion sensors, motion markers or alike, acoustical methods generating 2D or 3D representation and a like. … Example methods for grading performance or movement correctness appear in this disclosure and in the references[,] like for example comparing angles around joints between the actual performing body and reference body from the Data Base, then multiplying a predefined weight for each joint by the difference angle and summing up the results.” (emphasis added)), [1097] (“The system may create a data structure for the exercise and identify or calculate the exercise attributes. For example, in physical training, the system can identify the muscle groups the exercise is working on by identifying around which joints there is movement and its direction.” (emphasis added)))
a sensor unit measuring a state of the piece of exercise equipment and recognizing the user; (Fig. 18; [0225] (“Another method not based on the Optical sensor or Range sensor can be to read a pattern or indication on the weight stack trough means of magnetic signaling RFID, NFC or alike. For example each weight on the weight stack 1310 contains a marking or pattern that can be identified or read at proximity. For example each weight has a magnetic coding inside the hole in it through which the selector pin 1320 passes when it selects it. When the pin passes through it, it reads this magnetic code and decodes it to the resistance value. In this case the pin can have a magnetic code reader an RFID reader and alike added to it.” (emphasis added)), [0269], [0271] (“The resistance determined by the weight plates loaded on the pole can be identified by reading the RFID tags 1815 on the weight plates 1805. Each RFID tag 1815 may contain the data on the weight of the plates it is attached to.”), [0321] (“It can be conceptually said that the weight plates that are attached with an RFID device to identify each plate weight …”), [0331] (“For example, a depth camera and a separate video camera may be used. When a video camera is used, it may be used to provide … face recognition, ….”), [0754] (“The system can identify the user in several ways: … The system can use facial recognition using an optical sensor or a camera …”)) and
a controller (Fig. 2; processing unit 215; [0063], [0064] (“The processing unit 215 may include one or more processors. The one or more processors may be implemented with any combination of general-purpose microprocessors, multi-core processors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs), controllers, state machines, gated logic, discrete hardware components, dedicated hardware finite state machines, or any other suitable entities that can perform calculations or other manipulations of information.” (emphasis added)), [0066] (“In some embodiments, the processing unit 215 and the data-holding subsystem 214 may be integrated into one or more common devices, such as an application specific integrated circuit, a single chip, and the like.”))
identifying 
motion information of a joint, on which the user is doing exercise using the piece of exercise equipment, ([0881] (“Such techniques may include comparing the user movement inputted to the system using 2D and/or 3D camera, motion sensors, motion markers or alike, acoustical methods generating 2D or 3D representation and a like. … Example methods for grading performance or movement correctness appear in this disclosure and in the references[,] like for example comparing angles around joints between the actual performing body and reference body from the Data Base, then multiplying a predefined weight for each joint by the difference angle and summing up the results.” (emphasis added)), [1097] (“The system may create a data structure for the exercise and identify or calculate the exercise attributes. For example, in physical training, the system can identify the muscle groups the exercise is working on by identifying around which joints there is movement and its direction.” (emphasis added)))
type and repeat count of exercise, (Fig. 3; [0108], [0138] (“For example when a trainee is performing pushups …, the force or pressure he applies changes during the exercise and has a periodic pattern. Therefore methods such as 340 can be used to count repetitions.”), [0158] (“The sensor array 612 and the accelerometers 330 can record or compare the force/pressure and acceleration and or speed and or movement patterns they measure to patterns recorded in a data base. Similar methods to those described in U.S. Pat. No. 9,011,293 B2. To identify the exercise performed and/or correct it.” (emphasis added)), [0216] (“In U.S. Pat. No. 9,011,293 B2, below in this disclosure and in other references methods for comparing patterns and images to other images, and methods for pattern identification are disclosed. For example such methods are disclosed in U.S. Pat. No. 9,011,293 B2 for identifying an exercise performed by a user. These methods can be applied in this example. For example identification of pattern in an image can use the same methods with minor obvious modifications of replacing ‘exercise’ in ‘pattern’. Many additional methods are known in the art for pattern recognition.” (emphasis added)), [1095] (“The system may learn exercises from users without needing to actively input them to the system. For example, the system can identify that an exercise is not in the database by comparing it to the exercises already in the database.”))
the user’s body information, ([0402] (“In an embodiment, a full and/or detailed 3D model of the subject/s can be attained at a certain previous time and known conditions. For example, as part of building a tmining [sic] program a full initiated body mapping can take place. In this body mapping dedicated 3D sensors and 3D mapping techniques known in the art can be used. During the initiated mapping the subjects/s can be prompted or asked to take certain postures and or locations to assist the mapping. Other sensors and measurements can be taken and also assist the 3D mapping such as measurements of weight, height, body fat percentage, circumference measurements of body parts (such as hips, bust, waist . . . ), and alike.”))
kind and weight of the piece of exercise equipment, ([0223]–[0224] (“Another example method is to identify and count repeated patterns. For example 1360 is a pattern existing on every weight. The system can identify them and count how many times they repeat for example from the edge. … A possible solution to this issue is having a camera on each side of the selector pin (top and bottom for example), and thus when one side does not see the repeated pattern 1360, the other side can see it or be set to look for a different pattern. Yet another example method can be to identify the unique pattern 1380. This pattern can be for example the value of the weight represented by this specific location in the weight stack. For example the system can use the identified pattern to pull the relative location from a table matching between pattern seen in a certain predefined location in the image and the relative location or resistance.” (emphasis added)), [0271] (“The resistance determined by the weight plates loaded on the pole can be identified by reading the RFID tags 1815 on the weight plates 1805. Each RFID tag 1815 may contain the data on the weight of the plates it is attached to.”), [0321] (“It can be conceptually said that the weight plates that are attached with an RFID device to identify each plate weight …”)) and 
foot position and per-foot section pressure distribution, over time, upon exercise, based on the obtained image information and the measured state of piece of exercise equipment, ([0139] (“Movement of weights in space causes required changes in the human body balance. These changes cause change to the pressure pattern that the body parts touching the surface are causing. For example a person doing an exercise of stretching his hands with weights while standing on his feet, will experience change in pressure between the inner side of the feet and the outer side. These changes are timed with the timing of the weight changing location in space.”), [0394] (“In an example embodiment the classified 2D images can be used to define more classes for the 3D ML algorithm. Such classes may include the body parts location—for example the face location and the feet location in each 2D image.” (emphasis added)))
comparing standard posture information according to exercise types pre-configured per piece of exercise equipment, previously stored in a storage unit, with the identified user body information, joint motion information, weight of the piece of exercise equipment according to the exercise type and repeat count, ([0069] (“Other types of feedback can be delivered to a user 205 based on various measurements taken from various sensors incorporated into the Computing Device Enhanced Training Environment system 100 and training module 200, as described hereinbelow.” (emphasis added)), [0556] (“Exercises database may include entries for specific exercises defining the number of sets and repetitions for these exercises depending on the type of exercise, the user experience level, the location of the exercise in the session and more.” (emphasis added)), [0765] (“At the end of the session the system may issue reports on certain aspects of the training. Reports may include: distance traveled (for example in a cardio exercise), body measurements during the session such as blood pressure, temperature, or pulse (graph during the exercise, highs and lows, at interest points during the session, and the like), flexibility or range of movement in exercises, or a total grade of flexibility or movement range, muscle groups worked in the session and the intensity each muscle group experienced, energy or calories burned (can be sliced per exercise, muscle group, and the like), time per exercise or per achieving a goal (such as certain distance or number of repetitions), total grade of the exercise, the degree of achieving the goals set at the beginning of the exercise, and any additional report that can be generated using the system components and measurements. Each one of the reports may be a comparative report, comparing the results to previous sessions, to other trainees, to baseline levels and the like.” (emphasis added)), [0881] (“Such techniques may include comparing the user movement inputted to the system using 2D and/or 3D camera, motion sensors, motion markers or alike, acoustical methods generating 2D or 3D representation and a like. Comparison can be performed suing [sic] a Data-Base containing the correct performance. Following the comparison performance can be graded. Example methods for grading performance or movement correctness appear in this disclosure and in the references. like for example comparing angles around joints between the actual performing body and reference body from the Data Base, then multiplying a predefined weight for each joint by the difference angle and summing up the results.” (emphasis added))) and 
generating feedback information related to the user’s free weight training motion according to a result of the comparison. ([0069] (“A variety of feedback measurements can be achieved by associating various components with certain elements of the training module 200 and of the exercise equipment 160.”))
Shavit may not explicitly disclose, but, in the same field of endeavor, Rosenberg teaches identifying the free weight training motion being done by the user using the piece of exercise equipment, based on the identified joint motion information, exercise type and repeat count, the identified kind and weight of the piece of exercise equipment, and the identified foot position and per-foot section pressure distribution. ([0063] (“The accelerometer signal trace depicted in FIG. 3A, was obtained from a motion sensor 75 coupled to a dumbbell performed in a curling exercise activity. As is depicted in FIG. 3A, acceleration data is collected and processed continually over time as the user performs the repetitive dumbbell curl exercise. The acceleration data captured by the motion sensor 75 depicts a characteristic cyclic time varying profile H1, H2, H3 305A, 305B, 305C such that each similar and characteristic cycle of the profile depicts the data collected during each repetition of the curl exercise. The time intervals between each repetition T1, T2 310A, 310B may be used to determine the start and completion of a repetition. A pulse-height analysis may be performed on each of the varying profile H1, H2, H3 305A, 305B, 305C to discriminate against noise and/or unintentional movements. Alternately, or in conjunction therewith, a minimum positive and negative signal threshold may be established to determine when a characteristic repetitive exercise motion has occurred. A plurality of such threshold levels may be used to further improve the signal processing by the personal computing device 100 to identify characteristic repetitive exercise motion profiles” (emphasis added)), [0067] (“Referring again to FIG. 3A, each repetitive event H1, H2, H3 305A, 305B, 305C has a characteristic waveform which may also be used for discrimination purposes and/or identifying the type repetitive motion exercise being performed. For example, pattern matching techniques may be used to assess the data for the characteristic signal profiles.” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Shavit to include identifying the free weight training motion being done by the user using the piece of exercise equipment, based on the identified joint motion information, exercise type and repeat count, the identified kind and weight of the piece of exercise equipment, and the identified foot position and per-foot section pressure distribution as taught by Rosenberg because a “large variety of exercise activities involve repetitive motions, such as lifting weights, doing sit-ups, doing push-ups, doing pull-ups, or doing squats” ([0028]), and Rosenberg’s teaching would “provide[] the user with a[] … system in which a personal computing device is configured to … monitor the user’s progress through each of the exercise sets within the exercise regimen by counting exercise repetitions performed by the user, … and report progress and/or performance data to the user during and after the exercise regimen.” ([0030])
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit in view of Rosenberg as applied to claim 1 above, and further in view of Mendel (US 20040014567 A1), Menektchiev et al. (US 20070213183 A1) [hereinafter “Menektchiev”], and Das (US 20190147154 A1).
Claim 2
Shavit in view of Rosenberg discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 2 as stated above for claim 1, including an radio frequency identification (RFID) reader recognizing the unique identifier attached to the piece of exercise equipment and a face recognition sensor recognizing the user doing exercise using the piece of exercise equipment, and further discloses a pressure plate measuring the user's body motion and foot pressure per exercise section for the motion of each joint, over time, for the user doing exercise using the piece of exercise equipment. (Shavit: Fig. 3; surface 370; [0097]–[0098], [0138] (“For example when a trainee is performing pushups …, the force or pressure he applies changes during the exercise and has a periodic pattern. Therefore methods such as 340 can be used to count repetitions.” (emphasis added)), [0139] (“Movement of weights in space causes required changes in the human body balance. These changes cause change to the pressure pattern that the body parts touching the surface are causing. For example a person doing an exercise of stretching his hands with weights while standing on his feet, will experience change in pressure between the inner side of the feet and the outer side. These changes are timed with the timing of the weight changing location in space.” (emphasis added)), [0158] (“The sensor array 612 and the accelerometers 330 can record or compare the force/pressure and acceleration and or speed and or movement patterns they measure to patterns recorded in a data base. Similar methods to those described in U.S. Pat. No. 9,011,293 B2. To identify the exercise performed and/or correct it.” (emphasis added)))
Shavit in view of Rosenberg may not explicitly disclose, but, in the same field of endeavor, Mendel teaches an ultrasonic sensor measuring a motion range of section in which the piece of exercise equipment is repeatedly moved. (Figs. 1, 2c, 3a, 4c, 5a; monitoring unit 10, processing unit 12, computing means 42, ultra-sonic transducer 56; [0053] (“During performing physical activities the first unit is directed towards an object 14, associated with these activities and monitors these activities. The object is shown schematically and it should be understood, that in those situations, when the exerciser performs repetitious movements this object is the exerciser itself or any other object, associated with those movements e.g. weights of weight-lifting machine, dumbbells, etc.” (emphasis added)), [0058], [0061]–[0062], [0068] (“As best seen in FIG. 4c the electronic components of the processing unit comprise a computing means 42, a memory storage means 44, a power supply means 46, a communication means 48 with an antenna 50 for wireless link with the monitoring unit and a real time clock (RTC). … The computing means has multiple functions: it manages the distance measurement and makes range calculations …” (emphasis added)), [0085] (“The sensor should be capable to sense the distance up to an object 58, situated in front of the monitoring unit. As explained above this object is the exerciser itself, or any physical item displacing during the exercise, e.g. weights of the weight-stacking machine. … The computing means should be capable to process the raw data, sampled from the sensor and convert it to distance.” (emphasis added)), [0086] (“The communication means comprises suitable circuits capable to transmit the calculated distance to the processing unit …. The principle of motion detection carried out by the monitoring unit will be referred-to further as ‘pulse reflection method’. This method is based on transmitting ultrasonic wave to an object, receiving reflected ultrasonic wave and measuring time T, elapsed between transmitted pulse and received pulse of the ultrasonic wave.” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Shavit in view of Rosenberg to include an ultrasonic sensor measuring a motion range of section in which the piece of exercise equipment is repeatedly moved as taught by Mendel because doing so would facilitate “monitoring various activities, including [] repetitious movements” ([0016]), such as free weight training, and “enable[] accurate measuring of a physical activity” ([0018]) via use of an “inexpensive and compact system, which can be easily and fast installed in any premises, irrespective whether it is private house or professional sport hall or center.” ([0019])
Shavit in view of Rosenberg and Mendel may not explicitly disclose, but, in the same field of endeavor, Menektchiev teaches:
a hall sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment; (Fig. 1; sensor array 115, sensor 120; [0012] (“The sensors of the example sensor array 115 of FIG. 1 (e.g., the example sensor 120) can be any variety of sensor capable to detect the proximate presence of a metal weight plate such as, for example, proximity sensors, Hall-Effect sensors and/or reed switches. Additionally and/or alternatively, as discussed below in connection with FIG. 3, each weight plate can have an attached magnet positioned to activate magnetic sensors (e.g., the example sensor 120) of the example array of sensors 115 as the weight plate moves into a position aligned with one of the magnetic sensors. … Each of the sensors of the example sensor array 115 of FIG. 1 may provide one of two output signals. For example, at each time instant, each sensor may be adapted to provide an active output signal (e.g., a positive voltage signal) when a weight plate and/or attached magnet is nearby or an inactive output signal (e.g., a zero voltage signal) when no weight plate and/or attached magnet is nearby. That is, each sensor is in an active state (i.e., activated) when a weight plate and/or magnet is nearby and in an inactive state (i.e., deactivated) when a weight plate and/or magnet is not nearby. Alternatively, each sensor may provide a resistance that changes to indicate the presence or proximity of a weight plate and/or magnet attached to a weight plate. For example, each sensor may provide a characteristic increase or decrease in resistance, an open/closed circuit, etc. in response to the presence of a weight plate and/or its associated magnet. In general, each sensor is in an active state (i.e., activated) causing, for example, a positive voltage signal, a low resistance, a closed circuit when a weight plate and/or magnet is nearby or in an inactive state (i.e., deactivated) causing, for example, a zero voltage signal, a high resistance, an open circuit when a weight plate and/or its magnet is not nearby. Thus, the example sensor array 115 of FIG. 1 provides a plurality of sensor array output signals, one for each sensor of the example sensor array 115.” (emphasis added)))
a magnetic sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment; (Fig. 1; sensor array 115, sensor 120; [0012] (“The sensors of the example sensor array 115 of FIG. 1 (e.g., the example sensor 120) can be any variety of sensor capable to detect the proximate presence of a metal weight plate such as, for example, proximity sensors, Hall-Effect sensors and/or reed switches. Additionally and/or alternatively, as discussed below in connection with FIG. 3, each weight plate can have an attached magnet positioned to activate magnetic sensors (e.g., the example sensor 120) of the example array of sensors 115 as the weight plate moves into a position aligned with one of the magnetic sensors. … Each of the sensors of the example sensor array 115 of FIG. 1 may provide one of two output signals. For example, at each time instant, each sensor may be adapted to provide an active output signal (e.g., a positive voltage signal) when a weight plate and/or attached magnet is nearby or an inactive output signal (e.g., a zero voltage signal) when no weight plate and/or attached magnet is nearby. That is, each sensor is in an active state (i.e., activated) when a weight plate and/or magnet is nearby and in an inactive state (i.e., deactivated) when a weight plate and/or magnet is not nearby. Alternatively, each sensor may provide a resistance that changes to indicate the presence or proximity of a weight plate and/or magnet attached to a weight plate. For example, each sensor may provide a characteristic increase or decrease in resistance, an open/closed circuit, etc. in response to the presence of a weight plate and/or its associated magnet. In general, each sensor is in an active state (i.e., activated) causing, for example, a positive voltage signal, a low resistance, a closed circuit when a weight plate and/or magnet is nearby or in an inactive state (i.e., deactivated) causing, for example, a zero voltage signal, a high resistance, an open circuit when a weight plate and/or its magnet is not nearby. Thus, the example sensor array 115 of FIG. 1 provides a plurality of sensor array output signals, one for each sensor of the example sensor array 115.” (emphasis added)), [0019], [0023])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Shavit in view of Rosenberg and Mendel to include a hall sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment and a magnetic sensor measuring a magnitude of a magnetic field for a magnet attached to the piece of exercise equipment as taught by Menektchiev because doing so would help avoid the problems with “manual methods”, whereby “an observer and/or personal trainer [] determine[s] a weight used for an exercise routine and [] count[s] repetitions and/or sets”, which “are inherently prone to error”. ([0002])
Shavit in view of Rosenberg, Mendel, and Menektchiev may not explicitly disclose, but, in the same field of endeavor, Das teaches:
a fingerprint recognition sensor recognizing the user doing exercise using the piece of exercise equipment; (Fig. 3; user interface 335, sensors 360, camera(s) 364, touch sensors 362; [0055] (“[I]t may provide a [] option for the user to provide their … biometric information to authenticate that it is in fact the user. The biometric information may be the user’s … fingerprint data, ….”), [0067] (“The user interface 335, sensors 360, camera(s) 364, touch sensors 362 or any combination thereof may be used to obtain … the user’s biometric data such as the user’s fingerprint, ….”)) and
an iris recognition sensor recognizing the user doing exercise using the piece of exercise equipment. (Fig. 3; user interface 335, sensors 360, camera(s) 364, touch sensors 362; [0055] (“[I]t may provide a [] option for the user to provide their … biometric information to authenticate that it is in fact the user. The biometric information may be the user’s … iris data, …. As an example, the user’s iris … features may be used to authenticate the user ….”), [0067] (“The user interface 335, sensors 360, camera(s) 364, touch sensors 362 or any combination thereof may be used to obtain … the user’s biometric data such as the user’s … iris data, ….”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Shavit in view of Rosenberg, Mendel, and Menektchiev to include a fingerprint recognition sensor recognizing the user doing exercise using the piece of exercise equipment and an iris recognition sensor recognizing the user doing exercise using the piece of exercise equipment as taught by Das because doing so would allow the device “to validate that the [collected] sensor data sets correspond to the user.” ([0055])
Claim 3
Shavit in view of Rosenberg, Mendel, Menektchiev, and Das discloses the elements of claim 3 as stated above for claim 2.

Claim 4
Shavit in view of Rosenberg, Mendel, Menektchiev, and Das discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 4 as stated above for claim 3, and further discloses a method (Shavit: [0051] (“Certain exemplary embodiments include herein include a method for tracking and designing exercises and training sessions and providing feedback thereof …” (emphasis added))) and providing, by the controller, the generated feedback information to the user. (Shavit: [0765] (“Reports can be given to the user by printing them, by presenting them on a screen or hologram, read by voice, shown as graphs or images or videos, and the like.”))
Claim 5
Shavit in view of Rosenberg, Mendel, Menektchiev, and Das discloses the elements of claim 5 as stated above for claim 4, and further discloses wherein the feedback information includes at least one of 
information as to whether the user’s exercise goal is achieved, (Shavit: [0051] (“Certain exemplary embodiments include herein include a method for tracking and designing exercises and training sessions and providing feedback thereof, … including performance information …, in order to help the user get the most out of their preparation or training or program.” (emphasis added))
a dynamical element of each joint according to the user’s exercise goal, (Shavit: [0069] (“A variety of feedback measurements can be achieved by associating various components with certain elements of the training module 200 and of the exercise equipment 160. For example, a force measurement device … can be connected to the exercise equipment 160 to measure the amount of force a user 205 is applying to the exercise equipment 160 during use.”), [0231] (“The output measures such as the screen can be used to view data such as … feedback on the speed of exercise performance and alike.”))
information for partial strengthening exercise, (Shavit: [1091] (“The system can learn, using machine or man guided learning, which exercises give the best results, for example the exercises that give the maximum improvement in a muscle group between two sequence strength tests.”))
information for reeducation of an exercise technique, (Shavit: [0753] (“Another exemplary method may be: guiding the user to perform a step in the exercise, receiving feedback on the user's performance—for example from the motion sensors or camera, correcting the user performance while explaining the correction, then guiding the user to the next step. This guidance may repeat every session as long as the system sees it is necessary. The necessity of teaching the exercise can be set by: … as long as the user’s exercise performance level is not above a certain threshold.”))
comparison image information for the standard posture information and the captured motion of the user’s body and each joint or foot position, (Shavit: [0337] (“Motion tracking and monitoring the location of the objects to track body part or devices/apparatuses the user is holding. This can be used, for example, … for feedbacking the [trainee].”))
a result of user recognition, (Shavit: [0755] (“After identifying the user, the system can load its data and start interfacing with him. It can greet him and the interface may be in the form of a coach communicating with the system or a virtual coach rendered by the system.”)) and 
the user’s body information. (Shavit: [0765] (“During the session the system may further guide the trainee between exercises. At the end of the session the system may issue reports on certain aspects of the training. Reports may include: … body measurements during the session such as blood pressure, temperature, or pulse (graph during the exercise, highs and lows, at interest points during the session, and the like), flexibility or range of movement in exercises, or a total grade of flexibility or movement range, muscle groups worked in the session and the intensity each muscle group experienced, energy or calories burned (can be sliced per exercise, muscle group, and the like), … and any additional report that can be generated using the system components and measurements. Each one of the reports may be a comparative report, comparing the results to previous sessions, to other trainees, to baseline levels and the like.”))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715   

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                        
September 12, 2022